Kane, J. P.,
dissents and votes to reverse in a memorandum. Kane, J. P. (dissenting). The record indicates that the People were ready for trial at all times after their statement of readiness on July 8, 1985 (see, People v Heller, 120 AD2d 612, lv denied 68 NY2d 757). Although defendant, who has been released on her own recognizance throughout the proceedings, was not arraigned until some 18 days after her new indictment, such period does not entitle defendant to a dismissal of the indictment. The People established their readiness throughout the period in question and any delay was attributable to court scheduling during the holiday season (i.e., Dec. 20 to Jan. 7) (see, People v Giordano, 81 AD2d 1003, affd 56 NY2d 524). Since the People demonstrated their readiness, the facts of this case are analogous to Giordano and I would, accordingly, reverse County Court’s order and reinstate the indictment.